08/14/2020



                                                                              Case Number: DA 20-0238




            IN THE SUPREME COURT OF THE STATE OF MONTANA

                       Supreme Court Case No. DA 20-0238


ALPS PROPERTY & CASUALTY
INSURANCE COMPANY, d/b/a
Attorneys Liability Protection Society,
A Risk Retention Group,

              Plaintiffs/Appellees,

       v.                                     ORDER GRANTING MOTION FOR
                                              ADDITIONAL 30 DAYS (To August
KELLER, REYNOLDS, DRAKE,                         19, 2020) TO FILE INITIAL
JOHNSON & GILLESPIE, P.C.,                         APPELLANT’S BRIEF
RICHARD GILLESPIE, BRYAN
SANDROCK, GG&ME, LLC, a
Montana Limited Liability Company,
and DRAES, INC., a Montana Close
Corporation, CHARLES JOSEPH
SIEFERT and THOMAS Q.
JOHNSON,

              Defendants/Appellants.



      The Appellant Bryan Sandrock having submitted his Motion for Additional

2 Days (from August 17, 2020 to August 19, 2020), to File his Initial Appellant’s

Brief by and through his attorney John C. Doubek and opposing counsel having

agreed to such extension,


                                          1
      IT IS HEREBY ORDERED that Appellant Bryan Sandrock shall have an

additional 2 days (to August 19, 2020) within which to file his Initial Appellant’s

Brief in this matter.

                          For the Court




                                       _____________________________




                                          2                              Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                              August 14 2020